           Case 1:05-cr-00400-ERK Document 40 Filed 05/21/20 Page 1 of 1 PageID #: 163
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                             __________ District of __________


                      UNITED STATES                            )
                             Plaintiff                         )
                                v.                             )      Case No.     05 CR 400 (ERK)
                     SERGE EDOUARD                             )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          SERGE EDOUARD                                                                                                .


Date:          05/21/2020
                                                                                         Attorney’s signature


                                                                                      MILDRED M WHALEN
                                                                                     Printed name and bar number
                                                                             The Federal Defenders of New York, Inc.
                                                                                  1 Pierrepont Plaza, 16th Floor
                                                                                       Brooklyn, NY 11201

                                                                                               Address

                                                                                      mildred_whalen@fd.org
                                                                                            E-mail address

                                                                                          (718) 330-1290
                                                                                          Telephone number



                                                                                             FAX number
